Citation Nr: 0009087	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  96-04 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection posterior subcapsular 
cataract, right eye for accrued benefits purposes.

2.  Entitlement to service connection for a skin disorder for 
accrued benefits purposes.  

3.  Entitlement to service connection for heart disease for 
accrued benefits purposes.  

4.  Entitlement to service connection for the cause of death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from January to April 1943 and 
from May 1944 to June 1946.  The appellant is the veteran's 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  That determination denied 
entitlement to service connection for the cause of death and 
entitlement to service connection for a heart disability, 
skin disorder, and eye disability for accrued benefits 
purposes.  Subsequent to the initiation of the appellant's 
appeal her case file was transferred to the RO in Waco, 
Texas, because the appellant now resides in that area.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between 
posterior subcapsular cataract, right and service, including 
exposure to ionizing radiation.  

2.  There is no competent evidence of a nexus between a skin 
disorder and service, including exposure to ionizing 
radiation.  

3.  There is no competent evidence of a nexus between heart 
disease and service, including exposure to ionizing 
radiation.  

4.  Service connection not having been established, accrued 
benefits are not payable for the claims which were pending at 
the time of the veteran's death.

5.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

6.  Service records reflect that the veteran participated in 
the occupation of Nagasaki in September 1945 and that he 
sustained radiation exposure. 

7.  The death of the veteran was due to probable bacterial 
sepsis due to ischemic encephalopathy due to cardiac arrest.  
Other significant conditions contributing to death were 
arteriosclerotic heart disease and seizure disease.  

8.  There is no competent evidence of a nexus between the 
cause of the veteran's death and service, including exposure 
to ionizing radiation.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
posterior subcapsular cataract, right eye for accrued 
benefits purposes is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a skin 
disorder for accrued benefits purposes is not well grounded.  
38 U.S.C.A. § 5107(a).

3.  The claim of entitlement to service connection for heart 
disease for accrued benefits purposes is not well grounded.  
38 U.S.C.A. § 5107(a).

4.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran expired on November 11, 1993; the immediate cause 
of death, as noted on the Certificate of Death was probable 
bacterial sepsis, onset was noted as days earlier due to 
ischemic encephalopathy two months duration due to cardiac 
arrest two months duration.  Other significant conditions 
contributing to death were arteriosclerotic heart disease and 
seizure disease.  

During the veteran's lifetime service connection was not in 
effect for any disease or disability.  

The veteran's service medical records show that he was 
recommended for a medical discharge due to his inability to 
salute or carry a gun due to weakness.  Examination revealed 
marked facial asymmetry with some tightness of 
sternocleidomastoid on the right.  The right deltoid was 
atrophic with moderate restriction of external rotation of 
right shoulder and of supination of right forearm.  The 
diagnosis was right nerve paralysis, facial asymmetry.  It 
was noted that the disorder was not an incident of service 
and existed prior to service, and was not aggravated by 
service.  All inservice examinations of the heart were noted 
to be normal.  

A VA hospitalization report dated in October 1952 showed that 
the veteran was admitted and diagnosed with schizophrenic 
reaction, paranoid type, which was manifested by flattened 
effect, ideas of reference, visual hallucination, phobias, 
chronic alcoholism, and somatic preoccupation and multiple 
cholelithiasis.  

A VA hospitalization report dated in May 1953 shows diagnoses 
of schizophrenic reaction and premorbid personality.  

VA hospitalization report dated in June 1963 shows that the 
veteran was diagnosed with, and treated for, acute alcoholic 
gastritis, chronic alcoholism, and hypertension, etiology 
undetermined. 

Medical records dated in March 1965 from North Hudson 
Hospital show that the veteran was seen and diagnosed with 
cirrhosis of the liver and right renal colic.  Radiographic 
reports of the abdomen and chest were normal. 

The veteran was accorded a VA examination in July 1965.  On 
examination, the veteran's blood pressure reading was 
190/100.  X-rays of the chest revealed slight heart 
enlargement.  Tenderness over the right shoulder joint was 
noted.  X-rays showed a small area of hyperostosis within the 
head of the right humerus.  The knee and ankle jerks were 
markedly diminished.  His gait was described as normal 
although he experienced loss of balance at times.  There was 
also evidence of elevated blood sugar.  A genitourinary 
examination was negative.  

VA hospitalization report dated in January 1966 shows that 
the veteran's medical history included multiple sclerosis 
found at the Kingsbridge VA hospital in 1951.  There is no 
record of the referenced hospital admission.  The record 
reflects that efforts made on the part of the RO to secure 
the medical records dated in 1951 from a VA medical facility 
were unsuccessful.  

VA hospitalization report and treatment records dated in 
April 1971 show that veteran was treated for chronic 
alcoholism, upper gastrointestinal bleeding (alcoholic 
gastritis), and diabetes mellitus, adult onset.  The 
treatment records report that the veteran had multiple 
sclerosis since 1942.  It was noted that the veteran's 
diabetes was well controlled but his multiple sclerosis was 
worsening.  VA outpatient treatment records dated in December 
1972, show that the veteran reported a history of multiple 
sclerosis since 1941 or 1961.  

VA outpatient treatment records dated in March 1977 show that 
the veteran was treated for diabetes mellitus and obesity.

VA Form 10-7131 dated in December 1985 shows an admission 
diagnosis of rule out myocardial infarction.  

VA hospitalization report dated in December 1985 shows that 
the veteran was primarily admitted for atypical chest pains.  
Other diagnoses included hypertensive -arteriosclerotic 
cerebrovascular disease, arteriosclerotic heart disease, 
status post myocardial infarction, and diabetes mellitus, 
type II.  

VA hospitalization report dated in January 1988 shows that 
the veteran was transferred from the ophthalmology clinic as 
a result of focal seizures, right sided.  Other diagnoses 
included a history of seizure disorder and questionable 
multiple sclerosis since age 16, hypertensive cardiovascular 
disease, hypertensive heart disease, status post 
subendocardial myocardial infarction in 1983, 
arteriosclerosis obliterans, status post left endarterectomy, 
and non-insulin dependent diabetes mellitus.  

The veteran was accorded a personal hearing in June 1989.  At 
that time, he testified that upon his discharge from the 
Coast Guard he was told that he had multiple sclerosis.  He 
reported that he was enlisted in the Coast Guard from January 
to April 1943, and received an ordinary discharge.  He 
reported that prior to his enlistment with the Coast Guard, 
he had not experienced difficulties with his limbs.  He 
reported that following his discharge, he did not seek any 
medical treatment.  He enlisted in the U.S. Navy, from May 
1944 to June 1946.  The veteran's spouse testified that the 
veteran was diagnosed with multiple sclerosis at a VA medical 
facility in 1951.  She reported that his disorder had not 
improved.  She also reported that the veteran experienced 
seizures, which were part and parcel of his multiple 
sclerosis.

VA outpatient treatment records dated from December 1989 to 
December 1991 show that the veteran was seen for various 
illnesses, primarily diabetes mellitus.  

The veteran was accorded a personal hearing in November 1991.  
At that time, he testified that he had actually walked in 
areas of atomic bomb testing.  He reported that he drank the 
water and bathed in the area as well.  He related that he did 
not eat any food in the area.  He also reported that he did 
not experience any problems while ashore, but that when he 
returned to the ship his shipmates found him passed out.  He 
was taken to sickbay and put on bed rest for a couple of 
days.

He further testified that trouble with his eyes had begun 
approximately 30 years earlier.  He reported that no medical 
professional had told him that his heart, skin, or eye 
disorders were related to his exposure to radiation.  She 
reported that no medical professional had told her that the 
veteran's conditions, i.e. heart, eyes, or skin disorders 
were related to ionizing exposure.  

VA outpatient treatment records dated from January 1992 to 
March 1993 show that the veteran was seen for a number of 
illnesses including, but not limited to, cataracts of both 
eyes and tinea versicolor.  

A VA hospitalization report dated in May 1992 shows that the 
veteran presented with left sided chest pain.  The diagnoses 
included chest pain, rule out questionable unstable angina, 
arteriosclerotic heart disease, hypokinetic inferior wall 
area, status post left carotid endarterectomy, peptic ulcer 
disease, history of hypertension, non-insulin dependent 
diabetes mellitus, multiple sclerosis, right cerebrovascular 
accident secondary to seizure disorder, status post hernia 
repair, status post cholecystectomy, and status post 
appendectomy.  

A VA hospitalization report dated in November 1992, shows 
that the veteran presented with pain in his left toes and 
blue discoloration as well as persistent resting pain in the 
left foot.  The diagnoses included left lower extremity 
ischemic rest pain, peripheral vascular disease, history of 
coronary artery disease, status post left carotid 
endarterectomy, hypertension, non-insulin dependent diabetes 
mellitus, chronic obstructive pulmonary disease, peptic 
disease, multiple sclerosis, and seizure disorder.  

The veteran was accorded a VA eye examination in April 1993.  
At that time, he was diagnosed with venous stasis retinopathy 
of both eyes, glaucoma with left eye blindness, secondary 
rubeosis, and venous stasri renopathy of the left eye.  

In a September 1993 addendum to the VA examination, the 
veteran was diagnosed with posterior subcapsular cataract 
with grade II nuclear sclerosis, right eye, and hypermature 
grade IV white cataract, left eye.  

VA outpatient treatment record dated in September 1993 shows 
the following diagnoses: chronic obstructive pulmonary 
disease, seizure disorder, coronary artery disease, 
hypertension, non-insulin dependent diabetes mellitus, and 
multiple sclerosis.  

In connection with the development of the appellant's 
ionizing radiation claim, the RO obtained a dose assessment 
from the Defense Nuclear Agency (DNA).  The DNA's report, 
dated in January 1994, reflects that a review of naval 
historical records confirmed that the veteran was present at 
Nagasaki during the American occupation of Japan.  However, 
with respect to the dose assessment, the DNA reported the 
following:

A scientific dose reconstruction title 
Radiation Dose Reconstruction: U. S. 
Occupation Forces in Hiroshima and 
Nagasaki, Japan, 1945-1946 (DNA 5512F, 
available at your facility) has 
determined the maximum possible radiation 
dose that might have been received by any 
individual who was at either Hiroshima or 
Nagasaki for the full duration of the 
American occupation (September 1945 to 
June 1946 for Nagasaki; and September 
1945 to March 1946 for Hiroshima).  Using 
all possible 'worst case' assumptions, 
the maximum possible dose any individual 
serviceman might have received from 
external radiation, inhalation, and 
ingestion is less than one rem.  This 
does not mean that any individual 
approached that level of exposure.  In 
fact, it is probable that the great 
majority of servicemen assigned to the 
Hiroshima and Nagasaki occupation forces 
received no radiation exposure 
whatsoever, and that the highest dose 
received by anyone was a few tens of 
millirem.

The DNA's report, along with the veteran's claims folder, was 
forwarded by the RO to the VA's Director, Compensation and 
Pension Service, for further consideration under the 
provisions of 38 C.F.R. § 3.311.  The RO's letter to the 
Director, Compensation and Pension Service, provided 
information regarding the veteran's military service dates; 
his presence at Hiroshima and Nagasaki during the American 
occupation of Japan as well as DNA's dose assessment findings 
and information regarding the diagnosis of posterior cataract 
right eye.  

The Director, Compensation and Pension Service, forwarded the 
inquiry to the Assistant Chief Medical Director for Public 
Health and Environmental Hazards in July 1994 for review of 
the file and a medical opinion concerning whether the 
veteran's posterior subcapsular cataract, right eye was due 
to exposure to ionizing radiation in service.  In the report 
that followed, dated in July 1994, the Assistant Chief 
Medical Director, S. H. Mather, M.D., M.P.H., first noted the 
DNA's findings that the veteran was exposed to a dose of 
ionizing radiation during service of less than 1 rem.  She 
noted that it had been estimated that the minimum dose of 
ionizing radiation required to induce cataracts was 200 rads.  
Based on this dose assessment, and together with the other 
pertinent facts, Dr. Mather stated that in her opinion it was 
very unlikely that the veteran's condition was related to his 
exposure to ionizing radiation in service.  

Dr. Mather's report was returned to the Director, 
Compensation and Pension Service, and in a report dated 
August 1994, the Director notified the RO of the following:

As stated in our letter of July 6, 1994, 
an opinion was requested from the Under 
Secretary for Health concerning the 
relationship between the veteran's 
disability and exposure to ionizing 
radiation in service.  We have received a 
medical opinion, with which we agree, 
from the Under Secretary that advises it 
is unlikely that the veteran's posterior 
subcapsular cataract in the right eye 
resulted from exposure to ionizing 
radiation in service.

As a result of this opinion, and 
following review of the evidence in its 
entirety, it is our opinion that there is 
no reasonable possibility that the 
veteran's disability was the result of 
such exposure.

The appellant was accorded a hearing before the undersigned 
at the RO in February 1999.  At that time, she reported that 
the veteran had had active duty at Hiroshima and Nagasaki, 
and while there became ill.  Subsequently, he lost sight in 
his left eye.  She also testified that the veteran was 
discharged from the Coast Guard due to multiple sclerosis.  
She reported that he had no physical infirmities prior to his 
enlistment into service.  She also reported that she believed 
that the veteran's death was related to either radiation 
exposure or multiple sclerosis, which she asserted was 
manifested by a seizure disorder treated in service.  


Pertinent Law and Regulations

The threshold question that must be resolved is whether the 
appellant has presented evidence that the claims are well 
grounded.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A well-grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own or capable of substantiation.  Epps, 126 F.3d at 1468.  
An allegation that the cause of death is service-connected is 
not sufficient; the appellant must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  38 
U.S.C.A. § 5107(a); see also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In order for the claim for service connection for the cause 
of death to be well grounded, there must be a medical 
diagnosis of a current disability (the current disability 
being the condition that caused the veteran to die), medical 
or lay evidence of the incurrence of a disease or injury in 
service or during any applicable presumptive period, and 
medical evidence of a nexus between the in-service disease or 
injury and the current disability.  Carbino v. Gober, 10 Vet. 
App. 507 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also Ramey v. Brown, 9 Vet. App. 40 (1996).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show a nexus between the reported symptomatology 
and the current disability, unless the relationship is one to 
which a lay person's observations are competent.  See Savage 
v. Gober, 10 Vet. App. 488 (1997).

A medical professional's opinion need not be certain; 
instead, inquiry must be made into the nature of the 
expressed opinion, the clinical data used to formulate the 
opinion, its rationale, or any other factors that would give 
it substance.  Bloom v. West, 12 Vet. App. 185 (1999).

Service connection for death, which is claimed to be 
attributable to ionizing radiation exposure during service, 
can be established in one of three ways.  See Rucker v. 
Brown, 10 Vet. App. 67 (1997).  First, by submitting evidence 
that the disease is one of the 15 types of cancer that are 
presumptively service connected in accordance with 38 
U.S.C.A. § 1112 (c); and second, by submitting evidence that 
the disease is one of the radiogenic diseases listed in 38 
C.F.R. § 3.311 (b) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311 (1999), if the 
condition at issue is one of the "radiogenic diseases" listed 
by the Secretary in § 3.311(b); see Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997).  This second route is, actually just 
another way of showing direct service connection but with 
certain added assistance by the Secretary in developing the 
facts pertinent to the claim.  See 38 C.F.R. § 3.311(f) 
(requiring that service-connection determination after § 
3.311 claim development be made under "generally applicable" 
VA adjudication provisions set forth in part 3 of title 38, 
Code of Federal Regulations).

If the disease cited is not one subject to presumptive 
service connection and is not a radiogenic disease, direct 
service connection can be established by showing that the 
disease was incurred in or aggravated by service which 
"includes the difficult burden of tracing causation to a 
condition or event during service."  Ramey, 9 Vet. App. at 44 
(citing Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994)).


Analysis

Accrued benefits

The law and regulation governing claims for accrued benefits 
states that, upon the death of a veteran, his lawful 
surviving spouse may be paid periodic monetary benefits to 
which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).

Although the appellant's claim for accrued benefits that is 
at issue in this appeal is separate from the claim for 
service connection that the veteran filed prior to his death, 
the accrued benefits claim is "derivative of" the claim for 
service connection and, by statute, the appellant takes the 
veteran's claim as it stood on the date of his death.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Analysis

The veteran had claims for entitlement to service connection 
for heart disease, skin disorder, and eye disability 
secondary to radiation exposure pending at the time of his 
death in November 1993.  Under 38 U.S.C.A. § 5121(c), a claim 
for accrued benefits "must be filed within one year after 
the date of death."  38 U.S.C.A. § 5121(c) (West 1991).  The 
Board concludes that the appellant in this case met this 
requirement by submitting a claim for accrued benefits in 
January 1994 shortly after the veteran's death in November 
1993.

The law makes it clear that accrued benefits may be paid in 
either of two circumstances: first, where it is shown that 
the veteran was entitled at death under existing ratings or 
decisions; or, secondly, where it is shown that the veteran 
was entitled to benefits based on evidence in the file at 
date of death.  38 U.S.C.A. § 5121(a).  Service connection 
was not in effect for heart disease, skin disorder, or eye 
disability at the time of the veteran's death.  Therefore, 
only if it can be shown that the veteran was entitled to 
periodic monetary benefits for service connection for the 
claimed disabilities, based on evidence in the file at date 
of death, can the appellant prevail on her accrued benefits 
claims.  

Service connection for heart, skin, and eye disorder.  

Direct Basis

On the foregoing record, it is the Board's conclusion that 
the claim for service connection for posterior subcapsular 
cataract, skin disability, and heart disease are not well 
grounded.  There is no record of any such diagnoses during 
service, and there is no competent medical evidence linking 
the claimed disabilities to service.  Postservice medical 
records reflect the presence of the disabilities 
approximately 20 plus years after service.  Although the 
veteran apparently was diagnosed with heart disease in 1960 
and received diagnoses of posterior subcapsular cataract, 
right eye, and heart disease in the early 1990s, he and the 
appellant were the only persons who related these 
disabilities to service.  As lay persons they lack the 
necessary expertise to express an opinion as to medical 
causation.  Grottviet.  No medical professional has provided 
an opinion linking the claimed disabilities to service.

In the absence of any competent medical opinion in the record 
linking the claimed disabilities to service, the requirements 
for a well-grounded claim as set out in Caluza, supra, and as 
imposed by 38 U.S.C.A. § 5107(a), are not satisfied.  As 
claims that are not well grounded do not present a question 
of fact or law over which the Board has jurisdiction, the 
claim for service connection for posterior subcapsular 
cataract, right eye, skin disability, and heart disease must 
be denied. 

In essence, the only evidence in support of the claims for 
service connection consists of the appellant's arguments.  
However, the appellant, being a lay person, does not have the 
professional training, medical knowledge, or expertise to 
causally relate a diagnosis to the veteran's military 
service, so her opinion in this regard has no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In the 
absence of a medical nexus between posterior subcapsular 
cataract, right eye, skin disability, and heart disease and 
service, the claims for entitlement to service connection for 
accrued benefits purposes are not well grounded and must be 
denied.  

Secondary Basis 

Service connection may not be established under the 
provisions of 38 C.F.R. §§ 3.309(d) and 3.311(b), governing 
diseases specific to radiation exposed veterans and 
radiogenic disease respectively, because heart disease and 
skin disorder are not listed as presumptive or radiogenic 
diseases and there is no competent evidence linking them to 
inservice radiation exposure.  

The appellant contends that the veteran's posterior 
subcapsular cataract, right eye developed as a consequence of 
exposure to ionizing radiation while he participated in the 
occupation of Japan following the atomic bomb blasts at 
Hiroshima and Nagasaki in August 1945.  Service records 
confirm that the veteran was in these areas with American 
occupation forces in 1945 and 1946, and that he was exposed 
to less than 1 rem of ionizing radiation as result, as 
reflected in the DNA's dose assessment report and as noted by 
Dr. Mather in her report dated in July 1994.  However, the 
appellant's claim under § 3.311 is not well grounded because 
the pertinent evidence in this case shows no medical 
relationship or nexus between the veteran's posterior 
subcapsular cataract, right eye first clinically shown by the 
evidence in September 1993 and the minimal amount of exposure 
to ionizing radiation he experienced nearly 48 years prior to 
the onset of his posterior subcapsular cataract.  As detailed 
above, the medical opinion of Dr. Mather is against such a 
relationship; it is clear from her report that she considered 
the factors listed under 38 C.F.R. § 3.311(e).

The dose assessment, the type of cataract, the veteran's age 
at the time of exposure as well as the time-lapse between the 
onset of his eye disability and his exposure to ionizing 
radiation in service were facts known to and considered by 
Dr. Mather at the time she prepared her report and formulated 
her opinion.  Moreover, there is no other competent evidence 
to refute the medical opinion of Dr. Mather.  Thus, in the 
absence of competent medical evidence of a positive 
relationship between the veteran's posterior subcapsular 
cataract and his exposure to radiation in service, there is 
simply no adequate basis to award service connection for 
posterior subcapsular cataract under § 3.311.

Under Combee, the Board has also explored the possibility 
that there may be an etiological link between the veteran's 
radiation exposure during service and the subsequent 
development of the claimed disabilities, notwithstanding the 
presumptions contained in the regulations.  However, there 
has been no evidence in the form of clinical records or a 
competent medical opinion presented to support this theory.  

The appellant's own statements, expressing her belief that 
the veteran's heart disease, skin disorder, and eye 
disability were etiologically related to inservice radiation 
exposure are not probative.  As a layperson, the appellant is 
not qualified to proffer such an opinion.  

Furthermore, as there is no competent medical evidence 
establishing an etiological connection between exposure to 
ionizing radiation in service and the development of 
posterior subcapsular cataract in September 1993 or any other 
disease, service connection on a direct basis is not 
warranted as well.  Combee, 34 F.3d at 1039.  

Cause of Death

As an initial matter, the Board observes that the veteran 
died in November 1996.  The Certificate of Death reveals that 
his immediate cause of death was due to probable bacterial 
sepsis due to ischemic encephalopathy due to cardiac arrest.  
Other significant conditions contributing to death were 
arteriosclerotic heart disease and seizure disease.

There is no competent medical opinion currently of record 
reflecting that the conditions listed on the death 
certificate, first noted years after service, were considered 
to be related to service.  It is only the appellant who has 
linked the veteran's terminal disabilities to service, in the 
contentions advanced by and on her behalf in this claim.

Under the foregoing circumstances, there is no basis for 
concluding that any of the disabilities listed on the 
veteran's Certificate of Death were incurred in service, or 
that any may be presumed to have been incurred in service.  
The medical evidence does not link these conditions to 
service and, with all due respect for the appellant, she does 
not have the necessary medical expertise to establish such a 
link.  In light of this conclusion, there is no basis for 
establishing service connection for the cause of death.  
Since these conditions are not service connected, there is no 
plausible basis for concluding that a service-connected 
disability contributed materially to the veteran's death.

Thus, the Board finds that the appellant has not met the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that her claim for 
entitlement to service connection for the cause of the 
veteran's death is well-grounded, as imposed by 38 U.S.C.A. § 
5107(a) (West 1991).  As claims that are not well grounded do 
not present a question of fact or law over which the Board 
has jurisdiction, the claim for service connection for the 
cause of the veteran's death must be denied.

The Board also notes that the appellant has asserted that the 
veteran's multiple sclerosis was incurred during service.  
However, there is no evidence whatsoever showing that the 
veteran's multiple sclerosis was due to any identifiable 
residuals of injury or disease during his World War II-era 
military service.  Moreover, there is no competent evidence 
showing that his multiple sclerosis was diagnosed within the 
required presumptive period.  What is lacking here is 
objective evidence, particularly, service medical records, 
showing the incurrence or aggravation of a disease while the 
veteran served with the Coast Guard or Navy during World War 
II.  Development efforts were undertaken by the RO to provide 
the appellant the opportunity to substantiate this element of 
her claim.  However, the appellant provided no information 
regarding the veteran's diagnosis or treatment for multiple 
sclerosis during service.  As such, there is no adequate 
basis to award service connection for multiple sclerosis.  

Most significantly, there is no competent evidence that 
multiple sclerosis played any role in the veteran's death.  
The appellant has asserted that the veteran's seizure 
disorder, listed as a contributory cause of death on the 
death certificate, was actually a manifestation of multiple 
sclerosis.  She has, however, furnished no competent medical 
evidence in support of this theory.

Where the appellant has not met this burden, the VA has no 
further duty to assist her in developing facts pertinent to 
her claim, including no duty to solicit another medical 
opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Where a claim is not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, however VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his or her application.  This 
obligation depends on the particular facts of the case and 
the extent to which the claimant has been advised of the 
evidence necessary to well ground a claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The appellant testified in 
February 1999 that the veteran was diagnosed and treated for 
multiple sclerosis in service.  The appellant was advised to 
submit such records, and the RO made efforts to obtain all of 
the veteran's service medical records.  

The Board finds that VA has complied with the duty to inform 
the appellant of the necessity to submit evidence to complete 
her application for VA benefits.  Nothing in the record 
suggests the existence of any other evidence that is 
available which might well ground this claim.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996).  Accordingly, the Board must deny the 
appellant's claim of service connection for the cause of the 
veteran's death is not well grounded.


ORDER

Entitlement to service connection posterior subcapsular 
cataract, right eye for accrued benefits purposes is denied.

Entitlement to service connection for a skin disorder for 
accrued benefits purposes is denied.  

Entitlement to service connection for heart disease for 
accrued benefits purposes is denied.  

Service connection for the cause of death is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

